DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
This office action is responsive to the amendment filed on 2/4/2021. As directed by the amendment: claims 1, 3, 6 and 12 have been amended, no claims has been cancelled nor added.  Thus, claims 1-20 are presently pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the first and second estimate” (line 6, p. 3) is recommended to be replaced with - the first and second estimates-.  
Claim 1 is objected to because of the following informalities:  “the wearable pneumatic” (line 14, p. 3) is recommended to be replaced with - the wearable pneumatic exoskeleton system-.  
Claim 1 is objected to because of the following informalities:  “the determination” (line 17, p. 3) is recommended to be replaced with - the determining
Claim 6 is objected to because of the following informalities:  “the exoskeleton” (line 3) is recommended to be replaced with - an exoskeleton-.  
Claim 6 is objected to because of the following informalities:  “the first and second estimate” (line 14, p. 5) is recommended to be replaced with - the first and second estimates-.  
Claim 12 is objected to because of the following informalities:  “the first and second estimate” (line 4, p. 7) is recommended to be replaced with - the first and second estimates-.  
The remaining claims 2-5, 7-11 and 13-20 are also objected based on dependency upon an objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, “the wearable pneumatic exoskeleton system” (lines 9 and 13, p. 5) lacks antecedent basis and is recommended to be replaced with –the exoskeleton system-
The remaining claims 7-11 are also rejected based on dependency upon a rejected claim.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the claims appear to be allowable in light of Applicant’s amendment and remarks (pages 10-20) filed on 2/4/2021.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG D THANH/Primary Examiner, Art Unit 3785